—Order, Supreme Court, New York County (Carol Huff, J.), entered October 16, 1998, which, in an action for personal injuries allegedly caused by defendant maintenance contractor’s negligent application of floor wax, denied defendant’s motion for summary judgment dismissing the complaint, unanimously re*86versed, without costs, the motion granted, and the complaint dismissed. The Clerk is directed to enter judgment in favor of defendant-appellant dismissing the complaint.
It is well settled that the mere fact that stairs are slippery by reason of their smoothness or polish does not give rise to a cause of action or an inference of negligence in the absence of proof that the wax was negligently applied (Murphy v Conner, 84 NY2d 969; Kline v Abraham, 178 NY 377; Marku v 33 S & P Realty Corp., 251 AD2d 633; Madden v New York Hosp., 235 AD2d 245; Thomas v Caldor’s, 224 AD2d 171; Katz v New York Hosp., 170 AD2d 345; Lowrey v Cumberland Farms, 162 AD2d 777; Nelson v Salem Danish Lutheran Church, 270 App Div 1030, affd 296 NY 870). Here, plaintiff Mary Aguilar’s conclusory claim that she “felt” wax was insufficient, without more, to establish that defendant was negligent (compare, Murphy v Conner, supra; Ullman v Cohn, 248 AD2d 200; Thomas v Caldor’s, supra; Panagakos v Greek Archdiocese, 213 AD2d 336; Nelson v Salem Danish Lutheran Church, supra). Concur— Rubin, J. P., Andrias, Saxe, Buckley and Friedman, JJ.